 1    ROTHNER, SEGALL & GREENSTONE
      GLENN ROTHNER (pro hac vice)
 2    JONATHAN COHEN (NSB 10551)
      ELI NADURIS-WEISSMAN (pro hac vice)
 3    510 South Marengo Avenue
      Pasadena, California 91101-3115
 4    Telephone: (626) 796-7555
      Facsimile: (626) 577-0124
 5    Email: grothner@rsglabor.com, jcohen@rsglabor.com;
             enaduris-weissman@rsglabor.com
 6
      CHRISTENSEN JAMES & MARTIN
 7    EVAN L. JAMES, ESQ. (7760)
      KEVIN B. ARCHIBALD, ESQ. (13817)
 8    7440 W. Sahara Avenue
      Las Vegas, Nevada 89117
 9    Telephone: (702) 255-1718
      Facsimile: (702) 255-0871
10    Email: elj@cjmlv.com, kba@cjmlv.com

11    Attorneys for Defendants Service Employees
         International Union; Luisa Blue; Mary Kay Henry;
12      and Nevada Service Employees Union

13

14                              UNITED STATES DISTRICT COURT
15                                    DISTRICT OF NEVADA
16

17   RAYMOND GARCIA, et al,                         CASE NO. 2:17-cv-01340-APG-NJK

18                      Plaintiffs,                 [1] MOTION TO EXTEND TIME FOR
     vs.                                            DEFENDANTS TO FILE THEIR
19                                                  OPPOSITION TO PLAINTIFFS’ MOST
     SERVICE EMPLOYEES                              RECENT MOTION FOR
20   INTERNATIONAL UNION, et al,                    PRELIMINARY INJUNCTION;
21                      Defendants.                 (First Request)
22                                                  [2] ORDER THEREON
     CHERIE MANCINI, et al.,
23                                                  CASE NO. 2:17-cv-02137-APG-NJK
                        Plaintiffs,
24
     vs.
25
     SERVICE EMPLOYEES
26   INTERNATIONAL UNION, et al.,

27                      Defendants.
28
 1                                    MOTION TO EXTEND TIME
 2          1.   Absent extension, Defendants’ opposition to Plaintiffs’ most recent motion for

 3   preliminary injunction [ECF No. 206 in Garcia] is due on November 23, 2018, the day after

 4   Thanksgiving. (The motion, if granted, would inter alia end the trusteeship over SEIU Local

 5   1107 implemented on April 27, 2017, and reinstate Plaintiff as President of Local 1107, the office

 6   from which she was removed on April 26, 2017.) This is the first extension request regarding the

 7   opposition to this motion, and Defendants do not anticipate making any further such requests.

 8          2.   On November 9, 2018, immediately after Plaintiffs filed the instant motion,

 9   Defendants requested that, due to the intervening Thanksgiving Holiday and weekend, Plaintiffs

10   stipulate to extend Defendants’ deadline for filing their opposition to Friday, November 30, 2018.

11   Plaintiffs refused to so stipulate. See Exhibit “A” hereto, an e-mail message from Plaintiffs’

12   counsel, dated Friday, November 9, 2018, at 9:41 a.m.

13          3.   The undersigned is Defendants’ lead counsel in this matter. Mr. Rothner’s son will

14   be visiting from college in Chicago for Thanksgiving, arriving in Los Angeles mid-day on

15   November 21 and leaving to return to Chicago on the morning of November 26. In light of their

16   son’s visit during the holiday weekend, Mr. Rothner and his wife have multiple gatherings,

17   planned weeks ago, involving immediate family, friends, and extended family. Of course, the

18   firm’s other attorneys working on this matter also have plans to enjoy the Thanksgiving Holiday
19   weekend with their families and friends.

20          4.   The Defendants recognize that in connection with the filing of their Motion for

21   Preliminary Injunction, Plaintiffs seek an order shortening time for any hearing thereon [ECF

22   No. 206, p. 3 of 30]. Plaintiffs are concerned that their claims may be mooted when Defendants

23   conduct an election this December, which will result in the trusteeship ending and the installation

24   of a President. Plaintiffs are correct that a trusteeship ends with an election of officers, who take

25   over control of their union from the trustees. But as we will inform the Court more fully in our

26   opposition to Plaintiffs’ motion, no such election is scheduled for December. Nor could it be, as

27   the first order of business in ending this trusteeship will be to place before the membership for

28   ///


                                                     -1-
 1   adoption by secret ballot vote a revised set of bylaws designed to correct some of the structural

 2   and governance problems that caused Local 1107’s Executive Board to request this trusteeship.

 3

 4   DATED: November 9, 2018         ROTHNER, SEGALL & GREENSTONE
                                     GLENN ROTHNER (pro hac vice)
 5                                   JONATHAN COHEN
                                     ELI NADURIS-WEISSMAN (pro hac vice)
 6
                                     CHRISTENSEN JAMES & MARTIN
 7                                   EVAN L. JAMES

 8
                                     By      /s/ Glenn Rothner
 9                                           Glenn Rothner (pro hac vice)
                                          510 South Marengo Avenue
10                                        Pasadena, CA 91101
                                          Tel.: (626) 769-7555; Fax: (626) 577-0124
11
                                          Attorneys for Defendants
12                                        Service Employees International Union; Luisa Blue;
                                          Mary Kay Henry; and Nevada Service Employees Union
13

14

15

16                                            ORDER
17

18                                            IT IS SO ORDERED:

19
                                              HONORABLE ANDREW P. GORDON,
20                                            UNITED STATES DISTRICT JUDGE

21                                            Dated: November 13, 2018.
                                              DATED:

22

23

24

25

26

27

28


                                                   -2-
 1                                       Index of Exhibits to

 2               [1] Motion to Extend Time for Defendants to File Their Opposition to

 3                    Plaintiffs’ Most Recent Motion for Preliminary Injunction;

 4                                         (First Request)

 5                                        [2] Order Thereon

 6

 7   Exhibit A       E-mail message from Plaintiffs’ counsel, dated Friday, November 9, 2018, at

 8                   9:41 a.m.

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                 -3-
 1                                  CERTIFICATE OF SERVICE
 2         I am a member of Rothner, Segall & Greenstone. On this 9th day of November, 2018, I

 3   caused a true and correct copy of the foregoing [1] MOTION TO EXTEND TIME FOR
 4   DEFENDANTS TO FILE THEIR OPPOSITION TO PLAINTIFFS’ MOST RECENT
 5   MOTION FOR PRELIMINARY INJUNCTION; (First Request) [2] ORDER THEREON
 6   to be served in the following manner:

 7       ELECTRONIC SERVICE: Pursuant to LR IC 4-1 of the United States District Court for

 8   the District of Nevada, the above-referenced document was electronically filed and served

 9   through the Notice of Electronic Filing automatically generated by the Court.

10

11                                                ROTHNER, SEGALL & GREENSTONE

12                                                By:    /s/ Glenn Rothner
                                                         Glenn Rothner
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                   -4-
     Exhibit A
(E-mail from Plaintiffs’ counsel,
   dated November 9, 2018)
Jonathan Cohen

From:                                Michael Mcavoyamaya <mmcavoyamayalaw@gmail.com>
Sent:                                Friday, November 9, 2018 9:41 AM
To:                                  Jonathan Cohen
Cc:                                  Glenn Rothner; Eli Naduris-Weissman; Evan James (elj@cjmlv.com)
Subject:                             Re: Extension of time for opp. to motion for PI/TRO


You know full well that your client is trying to hold an election to moot the claims in December. I do not intend to all you
to do so. Your request is denied.

On Fri, Nov 9, 2018, 9:39 AM Jonathan Cohen <icohen@rsglabor.com> wrote:

 Michael,



 Defendants’ opposition to the motion for preliminary injunction you filed yesterday is due on 11/23, the day after
 Thanksgiving. As a courtesy, please let us know if you’ll agree to extend our deadline to the following Friday, 11/30.



 Thanks,



 Jonathan Cohen

 Rothner, Segall & Greenstone

 510 South Marengo Avenue

 Pasadena, California 91101-3115

 (626) 796-7555

 fax (626) 577-0124



 This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
 distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive for
 the recipient), please contact the sender by reply e-mail and delete all copies of this message




                                                                1
